Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted July 7, 2021, wherein claims 1-4, 43, 73, 74, 76, and 79 are amended, claim 95 is canceled, and new claims 97-103 are introduced.  This application claims benefit of provisional application 62/722674, filed August 24, 2018.
Claims 1-6, 8-10, 15, 43, 56, 73-76, 79, 87, and 97-103 are pending in this application.
Claims 1-6, 8-10, 15, 43, 56, 73-76, 79, 87, and 97-103 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted July 7, 2021, with respect to the rejection of instant claim 95 under 35 USC 101 for being directed to non-statutory subject matter, has been fully considered and found to be persuasive to remove the rejection as claim 95 has been canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted July 7, 2021, with respect to the rejection of instant claims 2-4 under 35 USC 112(b) for defining an ambiguous method step, has been fully considered and found to be persuasive to remove the rejection as claims 2-4 have been amended to clearly specify an additional method step.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted July 7, 2021, with respect to the rejection of instant claim 43 under 35 USC 112(b) for defining an ambiguous method step, has been fully considered and found to be 

Applicant’s amendment, submitted July 7, 2021, with respect to the rejection of instant claims 73, 76, and 79 under 35 USC 112(b) for reciting broad limitations followed by narrow limitations, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to remove the narrower ranges.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted July 7, 2021, with respect to the rejection of instant claims 1-6, 8-10, 15, 43, 56, 75, 76, 87, and 95 under 35 USC 102(a)(1) for being anticipated by DeRosa et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the filter is a depth filter.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted July 7, 2021, with respect to the rejection of instant claims 73 and 64 under 35 USC 103 for being obvious over DeRosa et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the filter is a depth filter.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted July 7, 2021, with respect to the rejection of instant claim 95 for claiming the same invention as claim 1 of US patent 10155785, has been fully considered and found to be persuasive to remove the rejection as claim 95 has been canceled.  Therefore the rejection is withdrawn.



Applicant’s amendment, submitted July 7, 2021, with respect to the rejection of instant claim 95 for claiming the same invention as claims 1 and 13 of US patent 9850269, has been fully considered and found to be persuasive to remove the rejection as claim 95 has been canceled.  Therefore the rejection is withdrawn.

	Currently claims 1-6, 8-10, 15, 43, 56, 73-76, 79, 87, and 97-103 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted July 7, 2021, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a method of purifying mRNA wherein a mRNA-containing sample is subjected to conditions is precipitated to provide a suspension of mRNA, then subjected to a filtration step wherein the suspension flows in a direction perpendicular to the surface of the filter, known as tangential flow filtration, cross-flow filtration, or normal flow filtration.  The precipitated mRNA is retained on the filter, separated from soluble contaminants, and then dissolved and recovered in pure form.
	While methods comprising retaining nucleic acids on a filter for purification are well known in the art, (for example DeRosa et al. US2015/0376220 of record in previous action) the present claims differ from the prior art in that they describe a tangential-flow filtration method using a depth filter.  A depth filter as known in the relevant art is a specific type of filter which has sufficient thickness and pore 


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        7/19/2021